Citation Nr: 0305176	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  94-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and B. B.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1965 to December 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for further development 
in August 1996, and that the action requested in the remand 
has been accomplished to the extent possible.  This case is 
now ready for appellate consideration.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD that is 
related to active service.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been afforded two 
Department of Veterans Affairs (VA) examinations to determine 
the existence and/or etiology of any psychiatric disability, 
and there are also treatment records that further assist the 
Board in its consideration of the issue on appeal.  The Board 
also notes that the veteran has been advised by the regional 
office (RO) of the need to submit evidence of both the 
existence of the claimed condition of PTSD and its 
relationship to service by way of the initial rating decision 
of September 1993, the hearing officer's decision of December 
1993 and original statement of the case in February 1994, the 
hearing officer's decision of April 1995, the May 1995 
supplemental statement of the case, correspondence in August 
and December 1996, a November 1998 supplemental statement of 
the case, correspondence in March 2001, and supplemental 
statement of the case, dated in March 2002.  The November 
1998 supplemental statement of the case also provided the 
veteran with the results of his most recent VA examination in 
May 1997, and correspondence of March 2001 and the March 2002 
statement of the case provided the veteran with notice of the 
VCAA, and advised the veteran that there was still a lack of 
evidence of a current diagnosis of PTSD that was linked to 
the veteran's service.  Thus, the veteran was clearly aware 
of the steps that the RO had taken to support his claim, and 
the action that was now necessary for him to take in light of 
the results of the development action taken by the RO.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While it is noted that the pertinent regulations prior to 
June 18, 1999 required medical evidence of a clear diagnosis 
of PTSD, that this provision was subsequently revised in June 
18, 1999, with a claimant now being required under 38 C.F.R. 
§ 3.304(f) to demonstrate medical evidence diagnosing the 
condition of PTSD in accordance with the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV), and that 
the RO's recent adjudications continue to utilize the "clear 
diagnosis" terminology, it is apparent that the RO was 
interpreting "clear diagnosis" to mean a diagnosis in 
accordance with DSM-IV, and in any event, since there is no 
medical evidence of a current diagnosis of PTSD, 
consideration of this revision by the RO or the veteran prior 
to the Board's decision in this matter is not warranted.  
More specifically, since there is no current diagnosis of 
PTSD, there can be no issue as to whether the new revision is 
more or less favorable to the veteran.  Consequently, the 
Board finds that the application of the revised law without 
prior consideration by the veteran is not prejudicial to the 
veteran under the facts of this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The claims folder otherwise reflects that the veteran has 
been provided with the applicable law and regulations, and 
that there is no indication that there are any outstanding 
relevant documents or records that have not already been 
obtained or that are not adequately addressed in documents 
contained in the claims folder.  Accordingly, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.

The veteran contends, in essence, that he has PTSD related to 
events which occurred during his military service while 
assigned to several vessels that had been responsible for the 
bombardment of enemy positions on the shoreline of Vietnam.  
He has indicated that he threw a live round of ammunition 
overboard while on gun duty during one of these assignments, 
that he was on small boats that came under fire while 
patrolling a river in Vietnam, and that he held a wounded 
Vietnamese girl who had apparently been brought aboard his 
ship after being wounded.

A review of the service medical records indicates several 
evaluations by psychiatrists in 1966 and 1967 because he 
"could not take it any longer."  The diagnoses on those 
occasions were an unstable personality type and a mild to 
moderate passive aggressive personality.

At the time of his service separation examination in December 
1967, psychiatric evaluation was noted to reveal negative 
findings.

A VA hospital summary from March 1973 reflects a diagnosis of 
depressive neurosis with secondary use of drugs.

He was examined by a VA psychiatrist in March 1993 for PTSD 
and was found to exhibit characteristics of PTSD or an 
affective disorder.  He was given an Axis I diagnosis of a 
probable somatoform pain disorder.  A notation was made that 
he served in an exclusively combat support role and did not 
describe the type of personal threat associated with PTSD.  
Upon a further examination by a psychologist, it was reported 
that the interview did not support a diagnosis of PTSD.  
Although the veteran reportedly endorsed the presence of a 
full range of PTSD symptoms, the examiner noted that he did 
not have a combat military occupational specialty (MOS) and 
was unable to credibly describe a stressor upon which to 
predicate the symptoms.

VA outpatient records from June and August 1993 indicate that 
the veteran complained of increased agitation and 
exacerbation of his PTSD symptoms.  The Axis I diagnosis was 
PTSD.  

A VA hospital summary from September 1993 reflects that the 
veteran was hospitalized with an initial diagnosis of 
recurrent major depression and PTSD.  The discharge summary 
notes that the veteran was hospitalized after admitting 
playing Russian roulette for two months.  The veteran was 
noted to have signs and symptoms compatible with a diagnosis 
of PTSD that had been worsening before admission.  The 
discharge Axis I diagnosis was recurrent major depression and 
PTSD.  A VA outpatient record from October 1993 indicates an 
assessment of history of recurrent depression, PTSD.

Personnel records received on or about October 1993 reflect 
that the veteran was entitled to hostile fire pay for the 
month of June 1967 while assigned to the USS Preston.

At the veteran's personal hearing in November 1993, the 
veteran indicated that he had been assigned to two vessels 
that were responsible for firing on land positions from the 
coastal waters off Vietnam, and that during these 
assignments, the ships had been faced with hostile fire from 
shore batteries and had also participated in the recovery of 
wounded, including a child between the age of 10 and 14.  

VA treatment records from December 1993 to April 1995 reflect 
that in December 1993, the veteran noted that he witnessed 
wounded being brought on board his ship in Vietnam.  The 
diagnosis was PTSD and depression.  In March 1994, the 
veteran indicated that while stationed on a ship in Vietnam, 
he witnessed the killing of Vietnamese, and carried a baby 
girl who had been shot full of holes.  The diagnosis was 
history of major depression/PTSD.  In May 1994, an assessment 
again included history of major depression and PTSD.  In 
August 1994, it was noted that the veteran had a history of 
PTSD/depression, and in April 1995, the Axis I diagnosis was 
PTSD.

In January 1995, the RO received copies of the command 
history for the USS Preston, which indicated the ship's 
participation in two periods on the gun line against enemy 
coastal defense sites in Vietnam, at least one of which would 
have occurred during the veteran's assignment to that vessel 
in 1967.

At the veteran's personal hearing in January 1995, the 
veteran again testified to his military experiences in 
Vietnam, including his assignment to smaller boats that would 
go out on patrolling maneuvers that involved the exchange of 
fire with the enemy, and the episode where he held a little 
girl that had received multiple gunshot wounds.

VA psychiatric examination in May 1997 revealed that the 
examiner reviewed the claims file in conjunction with the 
examination, and that the veteran placed the onset of his 
emotional problems to service in Vietnam, where he witnessed 
active combat while assigned to a Navy destroyer in the Gulf 
of Tonkin.  He cited two primary stressors, one when a live 
round kicked back and landed on the deck of the ship, and a 
second, where he assisted in the rescue of a wounded 
Vietnamese girl who subsequently died in his arms.  The 
veteran denied being able to furnish additional details 
regarding either incident.  Since service, he reported 
experiencing nightmares about the little girl who died in his 
arms and had trouble socializing with people.  Otherwise, he 
was not specific about other symptoms, and denied flashbacks 
or startle response to noises.  Mental status examination was 
noted to reveal that the veteran was poorly cooperative, with 
hostile and angry affect, judgment was found to be good, and 
concentration and memory could not be adequately evaluated.  
The Axis I diagnosis was depression by history.  The examiner 
commented that the veteran's lack of cooperation made it 
difficult to assess his current status, and that his current 
reported symptoms did not meet the criteria for a diagnosis 
of PTSD.  

In a May 1997 addendum report to this examination, it was 
indicated that the results from a Minnesota Multiphasic 
Personality Inventory (MMPI) evaluation were invalid, and 
that the determination of whether the veteran had PTSD must 
be made on the basis of other sources of information, 
including the clinical interview and military history.

In a January 1998 report from the U.S. Army Services Center 
for Research of Unit Records (USASCRUR), it was noted that 
the veteran was entitled to hostile fire pay for service on 
board the USS Preston, and that the USS Preston command 
history revealed that its members conducted naval gunfire 
support missions while patrolling waters in the combat zone.


II.  Analysis

The Board has carefully reviewed the evidence of record and 
first notes that while there is some discrepancy in the 
record regarding the details surrounding the stressors to 
which the veteran claims to have been exposed, there is 
sufficient evidence that the USS Preston conducted operations 
in a gun line off the coast of Vietnam, and to that extent 
only, the Board finds that there is therefore credible 
evidence of a stressor under 38 C.F.R. § 3.304(f).  

In addition, although there was no in-service diagnosis of 
PTSD or any other psychiatric disability, there was an in-
service diagnosis of unstable personality type and a mild to 
moderate passive aggressive personality.  However, the Board 
also notes that at the time of his service separation 
examination in December 1967, psychiatric evaluation was 
noted to be negative.  

The Board further notes that a March 1973 hospital summary 
reflects a diagnosis of depressive neurosis without any 
report of stressors relating to service.  It is also noted 
that at the time of the veteran's initial VA psychiatric 
examination in March 1993, there was an Axis I diagnosis of a 
probable somatoform pain disorder, and that upon further 
examination by a psychologist, it was reported that the 
interview did not support a diagnosis of PTSD.  

The Board additionally recognizes that following the March 
1993 VA psychiatric examination, the record reflects numerous 
outpatient diagnoses of PTSD between June 1993 and April 
1995, initially not specifically based on any reported 
stressor, in December 1993 based presumably in part on his 
report of witnessing wounded being brought on board his ship, 
and later in March 1994, presumably based in part on his 
statement that he witnessed the killing of Vietnamese, and 
carried a baby girl who had been shot full of holes.  
However, the last diagnosis of PTSD is contained within a VA 
outpatient record, dated in April 1995, and the most recent 
VA psychiatric examination in May 1997 resulted in a 
diagnosis of depression by history, the examiner commenting 
that the veteran's lack of cooperation made it difficult to 
assess his current status, and that his current reported 
symptoms did not meet the criteria for a diagnosis of PTSD.  

Thus, as there is no current diagnosis of PTSD in accordance 
with DSM-IV (38 C.F.R. § 4.124(a) (2002)), the Board finds 
that the veteran's claim for service connection for PTSD must 
be denied.

With respect to the requirement of a current disability, the 
Board also notes that under the basic statutory framework and 
the case law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  More specifically, the Board finds 
that the more abbreviated outpatient consultation diagnoses 
between June 1993 and April 1995 were rendered without the 
benefit of a review of the entire claims file, and that when 
such a comprehensive review was conducted, as in the case of 
the VA psychiatric examination in May 1997, examination did 
not reveal a diagnosis of PTSD.  

Moreover, as a lay person, the veteran is unable to say 
whether he currently has PTSD and/or that it is related to 
his active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board further notes that even if it were to find that the 
evidence did support a finding of a current diagnosis of 
PTSD, the preponderance of the evidence would still be 
against the claim.  More specifically, in addition to the 
requirement of a current diagnosis and a credible stressor, 
entitlement to service connection for PTSD is additionally 
predicated on a link, established by medical evidence, 
between current symptoms and an in-service stressor.  Here, 
however, while the Board is willing to concede the veteran's 
exposure to gun line operations in the coastal waters off 
Vietnam in 1967, it does not find that this stressor was ever 
linked to a current diagnosis or symptoms of PTSD.  Instead, 
a VA outpatient diagnosis in December 1993 was predicated on 
the veteran's report of witnessing wounded being brought on 
board his ship, a fact that has not been supported by 
credible supporting evidence.  Similarly, the March 1994 VA 
outpatient diagnosis was predicated on the veteran's 
statement that he witnessed the killing of Vietnamese, and 
carried a baby girl who had been shot full of holes, both of 
which are facts that are also not supported by credible 
supporting evidence.  Had either of those physicians based 
their finding of PTSD on the stressors associated with being 
a member of a the USS Preston while it engaged in gun line 
activities off the coast of Vietnam, service connection for 
PTSD might be warranted.  However, neither these examiners 
nor any other examiners have opined a link between such a 
stressor and a current finding or diagnosis of PTSD.  

In summary, the Board finds that a preponderance of the 
evidence is against the claim.









ORDER

The claim for service connection for PTSD is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

